DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin D. Lee on January 26, 2021.

The application has been amended as follows: 

(Currently Amended) A method of performing device-to-device (D2D) relay communication by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving a beamformed first signal including counter information and a message, wherein the counter information includes a counter comparison value for each of a plurality of directions and a counter value corresponding to a number of hops related to each of the plurality of directions direction; 
determining at least one transmission direction by comparing the counter comparison value and the counter value for the each of the plurality of directions; and 
transmitting a second signal for relaying the message by applying beamforming to each of the determined at least one transmission direction, 
wherein the second signal further includes the counter information in which the counter value corresponding to the applied beamforming direction is changed by a predetermined value, and
wherein the predetermined value is configured differently for the each of the plurality of directions.

 (Previously Presented) The method of claim 1, wherein the determined at least one transmission direction is a direction in which the count value and the counter comparison value are set differently among the plurality of directions. 

 (Previously Presented) The method of claim 1, wherein the counter comparison value is configured differently for the each of the plurality of directions.

(Canceled) 

 (Previously Presented) The method of claim 1, wherein the counter comparison value is preset to a same value for the each of the plurality of directions. 

 (Previously Presented) The method of claim 1, wherein the second signal is not transmitted in a direction in which the counter comparison value and the counter value are equal to each other among the plurality of directions. 

 (Original) The method of claim 1, wherein the at least one transmission direction corresponds to a direction of the first signal. 
 
 (Original) The method of claim 1, wherein the counter information is transmitted in a control signal of a physical layer of the UE or a radio resource control (RRC) signal of a higher layer. 

 (Original) The method of claim 1, further comprising allocating a resource for transmitting the second signal based on sensing information obtained by sensing a radio resource region for the at least one transmission direction. 

 (Currently Amended) A user equipment (UE) for performing device-to-device (D2D) relay communication in a wireless communication system, the UE comprising: 
a transceiver; and 
a processor configured to: 
control the transceiver to receive a beamformed first signal including counter information and a message, wherein the counter information includes a counter comparison value for each of a plurality of directions and a counter value corresponding to a number of hops related to the each of the plurality of directions,
determine at least one transmission direction by the counter comparison value and the counter value of the each of the plurality of directions; and 
control the transceiver to transmit a second signal for relaying the message by applying beamforming to each of the determined at least one transmission direction, 
wherein the second signal further includes the counter information in which the counter value corresponding to the applied beamforming direction is changed by a predetermined value, and 
wherein the predetermined value is configured differently for the each of the plurality of directions.

Allowable Subject Matter
Claim 1-3, 5-10 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as amended in the Examiner’s amendment on 1/26/2021. Specifically, the prior art fails to teach “receiving a beamformed first signal including counter information and a message, wherein the counter information includes a counter comparison value for each of a plurality of directions and a counter value corresponding to a number of hops related to each of the plurality of directions direction” and “transmitting a second signal”, 
wherein the predetermined value is configured differently for the each of the plurality of directions” as claimed.
Chen et al. (“Chen”) (US 20090310608 A1) teaches in Figure 5A-5B and Figure 8A-8D ¶0049-63 teaches packets received at vehicles on directional beams with counter information and sending a copy of the packet on active links of the plurality of directional links. The directions include as in Figure 8B the forward and L1, R1 directions when the packet arrives from the B1 direction. Thus the vehicle is able to determine hop information, “scope” or TTL of the packet, and determine a direction based on the hop information thus each direction can be considered to have its own parameters related to hop count. Yasukawa et al. (“Yasukawa”) (US 20180234163 A1) teaches modifying counter information as per convention in a relay scenario ¶0167. Piltonen et al. (“Piltonen”) (US 20140023077 A1) Figure 3B wherein packets are received at mesh devices and the direction of the packet relates to a different number of hops, and ¶0018 of Yeung et al. (“Yeung”) (US 20090161578 A1) teaches hops counts of one value for one direction and hop counts of a different value for a different direction. These references fail to teach relaying by “beamformed” signals and “wherein the second signal further includes the counter information in which the counter value corresponding to the applied beamforming direction is changed by a predetermined value, and wherein the predetermined value is configured differently for the each of the plurality of directions” in addition to the other aspects of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478